Name: Commission Decision No 341/94/ECSC of 8 February 1994 implementing Decision No 3632/93/ECSC establishing Community rules for State aid to the coal industry
 Type: Decision_ENTSCHEID
 Subject Matter: coal and mining industries;  European construction;  documentation;  economic policy
 Date Published: 1994-02-19

 Avis juridique important|31994S0341Commission Decision No 341/94/ECSC of 8 February 1994 implementing Decision No 3632/93/ECSC establishing Community rules for State aid to the coal industry Official Journal L 049 , 19/02/1994 P. 0001 - 0030 Finnish special edition: Chapter 8 Volume 2 P. 0033 Swedish special edition: Chapter 8 Volume 2 P. 0033 COMMISSION DECISION No 341/94/ECSC of 8 February 1994 implementing Decision No 3632/93/ECSC establishing Community rules for State aid to the coal industryTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to Commission Decicion No 3632/93/ECSC (1) of 28 December 1993 establishing Community rules for State aid to the coal industry, Having consulted the Council, Whereas pursuant to Decision No 3632/93/ECSC the Commission shall authorize, subject to the conditions set out therein, financial measures by Member States in aid of the coal industry; Whereas Decision No 3632/93/ECSC provides for that purpose that Member States must notify the Commission by 30 September each year (or three months before the measures enter into force at the latest) of all the financial support which they intend to grant to the coal industry in the following year (and the reasons therefor, the scope thereof and its relation to the modernization, rationalization, restructuring and/or activity reduction plan); whereas in order to ensure that the communications in question are comparable and in order to check this information, it is desirable to set up a common framework for presenting the data; Whereas in order for the Commission to carry out its monitoring of the conditions of supply to the principal consumers in the Community, it is necessary that coal undertakings in the Community and, where appropriate, steel undertakings in the Community should submit information on the supply of coal and coke in the Community; Whereas this Decision replaces Commission Decision No 2645/86/ECSC (2); whereas that Decision should therefore be repealed, HAS ADOPTED THIS DECISION: Article 1 1. To enable the Commission to evaluate compliance with the conditions laid down by Articles 3 and 4 of Decision No 3632/93/ECSC, the coal-producing Member States shall notify the Commission by the 31 March 1994 of the production costs of each coal-producing undertaking benefiting from aid on Form A in Annex 1 to this Decision. 2. The notifications provided for in Article 9 (1) to (3) of Decision No 3632/93/ECSC shall be given in accordance with the explanatory notes in Annex 2 and, where appropriate, on the forms privided in Annexes 3 to 5 to this Decision. Article 2 1. To enable the Commission to determine the price of coal from third countries intended for blast furnaces, as provided for by Article 3 of Decision No 3632/93/ECSC, the Community undertakings concerned shall notify the Commission of their purchases of coal, coking coal or coke from third countries intended to supply the blast furnaces of the Community's iron and steel industry. 2. The information referred to in paragraph 1 shall be sent to the Commission every quarter as indicated on Form PT, as shown in Annex 6, and shall be protected by professional secrecy. 3. For the purposes of determining the price of coal from third countries intended to supply power stations in the Community, the Commission shall use the information communicated pursuant to Decision No 77/707/ECSC (3). Article 3 1. Coal undertakings within the Community shall notify the Commission of contracts or additional clauses to existing contracts relating to the delivery of coal and coke to the Community's iron and steel industry and to deliveries of coal to electricity-generating undertakings in the Community. 2. The information referred to in paragraph 1 shall be sent to the Commission not later than 30 days after the date on which the contract or additional clause was concluded, as indicated on forms M, C and E in Annex 7 and shall be protected by professional secrecy. Article 4 At the request of one or more Member States, the Commission may authorize simplifications of the notification procedure. Article 5 The documents obtained or complied by the national authorities in implementing this Decision shall be centralized in the national departments and kept at the disposal of the Commission. Article 6 Decision No 2645/86/ECSC is hereby repealed. Article 7 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1994. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 February 1994. For the Commission Abel MATUTES Member of the Commission (1) OJ No L 329, 30. 12. 1993, p. 12.(2) OJ No L 242, 27. 8. 1986, p. 1.(3) OJ No L 292, 16. 11. 1977, p. 11. ANNEX 1 ANNEX 2 Explanatory notes on the notification of aid 1. The forecasts for the operating aid provided for by Article 3 and for the aid for the reduction of activity provided for by Article 4 of Decision No 3632/93/ECSC must be notified on Form B in Annex 3. The real data must subsequently be submitted on Form C in Annex 4. 2. The State aid for financing the specific social welfare schemes provided for by Article 5 (2) must be notified on the forms in Annex 5. 3. Any format may be used for natification of the aid provided for by Articles 5 (1), 6 and 7. ANNEX 3 (Ref. Articles 3 and 4 of Decision No 3632/93/ECSC) ANNEX 4 (Ref. Articles 3 and 4 of Decision No 3632/93/ECSC) ANNEX 5 (Ref. Article 5 (2) of Decision No 3632/93/ECSC) FINANCING OF SOCIAL SECURITY BENEFITS IN THE COAL INDUSTRY Annex 5 (cont'd) Annex 5 (cont'd) Annex 5 (cont'd) Annex 5 (cont'd) Annex 5 (cont'd) Annex 5 (cont'd) Annex 5 (cont'd) Annex 5 (cont'd) Annex 5 (cont'd) Annex 5 (cont'd) Annex 5 (cont'd) Annex 5 (cont'd) Annex 5 (cont'd) Annex 5 (cont'd) Annex 5 (cont'd) Annex 5 (cont'd) Annex 5 (cont'd) ANNEX 6 ANNEX 7 Annex 7 (cont'd) Annex 7 (cont'd)